Citation Nr: 0515313	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for the service-connected lumbosacral adhesive arachnoiditis, 
lateral recess spinal stenosis at L4-L5 and post laminectomy 
syndrome with partial foot drop.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected urinary incontinence.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to the service-connected 
lumbosacral spine disability.  

4.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.  




REPRESENTATION

Veteran represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO dated in November 1999 
and March 2003.   

In the November 1999 rating decision, the RO granted service 
connection for a lumbosacral spine disability and assigned a 
40 percent disability rating, effective on December 5, 1994.  

The veteran appealed, and in February 2000, the RO increased 
the evaluation to 60 percent, effective on December 5, 1994.  

In the March 2003 rating decision, the RO granted service 
connection for urinary incontinence and assigned a 20 percent 
disability rating, effective on December 14, 1999.  

In March 2003, the RO assigned an earlier effective date for 
the grant of service connection for urinary incontinence to 
December 5, 1994.  

The issues of an increased rating for the service-connected 
lumbosacral adhesive arachnoiditis, lateral recess spinal 
stenosis at L4-L5 and post laminectomy syndrome with partial 
foot drop and of special monthly compensation for the loss of 
the right foot are addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected urinary incontinence is not shown 
to be productive of a disability picture that requires the 
veteran to wear absorbent materials which must be changed 
more than once a day or that is manifested by daytime voiding 
intervals of less than one hour, awakening to void five or 
more times per night or urinary retention requiring 
intermittent or continuous catherization.  

3.  The veteran is not shown to have chronic fatigue syndrome 
due to any event or incident of service or that was caused or 
aggravated by service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected urinary 
incontinence are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§  4.10, 4.115 including Diagnostic 
Code 7542 (2004).  

2.  The veteran is not shown to have disability manifested by 
chronic fatigue syndrome due to disease or injury that was 
incurred in or aggravated by service; nor is any proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in February 2002, December 2003, April 2004, 
and September 2004, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  The letters 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because the claim 
regarding the lumbosacral spine disability was pending when 
the VCAA was enacted, the notice was provided after the 
initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the December 2003 letter.  

In regards to the issues of urinary incontinence and chronic 
fatigue syndrome, the required VCAA notice was provided in 
February 2002, prior to the initial decision.  

The letter did not notify the veteran of the evidence needed 
to substantiate a higher initial disability rating for 
urinary incontinence; however, that issue is a "down 
stream" issue from that of entitlement to service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 
25,179 (2004); cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).   

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims discussed on the merits 
hereinbelow.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded several VA 
examinations throughout the appeal period.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


I.  Increased Ratings

Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial ratings assigned following grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  


Analysis

The veteran's urinary incontinence is rated under Diagnostic 
Code 7452 for neurogenic bladder under diseases of the 
genitourinary system in VA's Schedule for Rating 
Disabilities, and is rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7452.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Under urine leakage, a 20 percent rating 
is warranted for urine leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

A 40 percent rating is warranted for urine leakage requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day.  

A 60 percent rating is warranted for urine leakage requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.  

Under urinary frequency, a 20 percent rating is warranted for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  

A 40 percent rating is warranted for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.  

Under obstructed voiding, a 30 percent rating is warranted 
for urinary retention requiring intermittent or continuous 
catherization.  38 C.F.R. § 4.115a.  

The Board finds that the service-connected disability picture 
does not provide a basis for the assignment of a rating in 
excess of 20 percent under the criteria of Diagnostic Code 
7542.  38 C.F.R. § 4.115b.  At the time of the November 2002 
examination, the VA examiner stated that the veteran's 
urinary symptoms were stable.  

Moreover, at the time of the examination, the veteran was not 
using any protective pads or report urine leakage that caused 
him to change his underwear or his clothes.  Although the 
veteran was given a prescription for protective pads with the 
instruction to change them 5 times daily, the evidence does 
not show that he experiences urine leakage to that degree.  

The veteran also reported his daytime urinary frequency was 
between one and one half hours and that he awakened to 
urinate between three and four times a night.  Although the 
veteran reported being unable to completely empty his 
bladder, the medical evidence does not show that he requires 
intermittent of continuous catherization.  

Thus, the Board concludes that the criteria for the 
assignment of a rating in excess of 20 percent for the 
service-connected urinary incontinence have not been met.  


II.  Service Connection

Pertinent Criteria

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability, but only that degree, which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.  


Analysis

The veteran asserts that he has chronic fatigue due to his 
service-connected low back disability.

The veteran was afforded a VA examination in January 2001.  
The veteran reported having had chronic fatigue since 1988.  
He stated that he started to get feelings of tiredness and 
lethargy after he was recovering from his back surgery in 
1988.  

The veteran reported always feeling tired and lethargic, 
having no energy, and sleepiness.  He stated that he goes to 
bed late and wakes up late, sleeping about 10 to 12 hours.  
The examiner diagnosed chronic fatigue syndrome by history.  

The veteran was afforded a VA examination for chronic fatigue 
syndrome in December 2002.  The veteran reported resting a 
lot to relieve his back pain.  

For the 14 hours that he was not asleep, he stated that he 
was horizontal for about eight of those hours.  He reported 
sleeping between 8 to 10 hours straight a day.  He stated 
that he got up to urinate, but slept soundly.  He did not 
take naps.  

The veteran reported feeling fatigued and being unable to do 
simple projects.  He stated that he tires when he drives 
between 45 and 60 minutes.  

The examiner diagnosed chronic low back pain due to past 
arachnoiditis, scar tissue, and nerve injury both before and 
after his surgery.  

The examiner stated that this was what prevented him from 
concentrating and from completing tasks.  The examiner also 
diagnosed some depression, but stated that chronic fatigue 
syndrome was not found.  

The medical evidence of record does not show that the veteran 
has a current diagnosis of chronic fatigue syndrome.  
Although the veteran has expressed the opinion that he has 
chronic fatigue syndrome due to his service-connected low 
back disability, as a layperson, he is not competent to offer 
an opinion as to medical causation.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

The medical findings are against a link between claimed 
chronic fatigue syndrome and the service-connected low back 
disability.  As the preponderance of the evidence is against 
the veteran's claim of service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

An increased initial rating in excess of 20 percent for the 
service-connected urinary incontinence is denied.  

Service connection for chronic fatigue syndrome is denied.  



REMAND

The veteran asserts that his service-connected lumbosacral 
spine disability with foot drop warrants a rating in excess 
of 60 percent.  This rating was made effective on December 5, 
1994.  

The veteran was also assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on December 5, 1994.  

A January 1996 statement from H. H. Schwartz, M.D., notes the 
chronology of veteran's low back disability.  He also reports 
that, although the veteran wore an ankle/foot orthotic device 
and orthotics in both shoes, he still limped on the right 
side and had a definite right foot drop.  

Dr. Schwartz noted that the veteran had extensive atrophies 
involving both lower extremities, but specifically on the 
right side and circumferential measurements revealed 36 cm of 
the right calf versus 39 cm on the left, and although 
measurements at the mid thigh reveal 51 cm, the right side 
was definitely weaker.  

Dr. Schwartz's impression was that the veteran suffers with a 
chronic low back syndrome with extensive myofascitis as well 
as most likely degenerative disc disease with extensive 
arachnoiditis and impingement-like syndrome secondary to 
extensive scar formation secondary to multiple surgical 
decompressions.  

The physician added that there was an indication of 
persistent radiculopathy with a foot drop on the right side 
causing a precarious ambulatory technique as well as a 
markedly decreased quality of life as the result of constant 
pain.  Sexual and urological dysfunction was further noted.  

In a September 2001 statement, A. J. Pisciotta, M.D., 
reported that electrodiagnostic findings were consistent with 
chronic as well as acute right L5 radiculopathy.  He also 
noted evidence for a chronic L4 radiculopathy.  He stated 
that he did not think that any further intensive physical 
therapy would make a significant difference in the veteran's 
dorsiflexion strength, ability to work or ability to maintain 
the stability of his right ankle.  

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  

VA has promulgated regulations implementing the statute, 
whereby it has undertaken to request that claimants submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran in this regard has not received this required 
notice for his claim for special monthly compensation based 
on loss of use of his right foot.  The RO should provide the 
veteran with notice regarding the claim in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, the Board finds that the veteran should be fully 
evaluated in order to ascertain the severity of the nerve 
deficit due to the service-connected low back disability.  

Accordingly, the case is being remanded for the following 
action:

1.  The RO should provide the veteran 
with notice regarding the claim for 
special monthly compensation for loss of 
use of the right foot in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

2.  The RO should schedule the veteran 
for a VA neurological examination in 
order to evaluate the severity of the 
service-connected low back disability.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  Detailed clinical findings 
should be reported in this regard.  In 
particular, the examiner should fully 
describe and characterize the extent of 
all demonstrated nerve dysfunction 
involving the lower extremities in terms 
of the rating criteria of Diagnostic Code 
8520.  Based on his/her review of the 
case, the examiner also should opine as 
to whether the veteran is experiencing 
loss of use of either foot due to the 
service-connected low back disability.  

3.  Following completion of all indicated 
development the RO should then 
readjudicate the pending claims in light 
of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


